TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00737-CV



                                Chase Carmen Hunter, Appellant

                                                  v.

      Texas Department of Insurance, Eleanor Kitzman in her (former) capacity, and
                   Julia Rathgeber in her official capacity, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-GN-13-001957, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                  O R D E R AND M E M O R A N D U M O P I N I O N

PER CURIAM

               The trial court dismissed Hunter’s case for want of prosecution. After filing a motion

to reinstate in the trial court, Hunter timely filed a notice of appeal and also filed an affidavit of

indigence for costs of appeal in this Court. The appellees timely filed a contest to Hunter’s affidavit

of indigence. See Tex. R. App. P. 20.1(e)(1).

               We therefore abate the appeal. Within ten days of the date of this order, the trial court

shall hold a hearing to consider evidence and grant appropriate relief, or it shall sign an order

extending the time for a hearing. See Tex. R. App. P. 20.1(g)(1), (i)(2)(B). In no event shall the

contest be heard later than twenty days from the date the trial court signs an order extending the

time to conduct the hearing, and if the court determines that the contest should be sustained, it must

sign a written order to that effect within the time period set for the hearing. See Tex. R. App. P.
20.1(i)(3), (4). The appeal will be reinstated no later than March 2, 2015. See Tex. R. App. P.

20.1(i)(4). If an order is signed sustaining the contest, the trial court will provide this Court with a

supplemental record containing the order within five days after signing the order, or if a motion is

filed challenging the order sustaining the contest, within three days after the motion is filed,

whichever is earlier. See Tex. R. App. P. 20.1(j)(1), (3).

                It is ordered on January 21, 2015.



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: January 21, 2015




                                                   2